        Case 3:21-cv-00024-DPM Document 13 Filed 04/09/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

LEAH BANKS                                                                   PLAINTIFF
ADC #868043

                           CASE NO. 3:21-CV-24-DPM-BD

WILLISTER BLACK, et al.                                                  DEFENDANTS

                                        ORDER

       Defendant Black, in his individual capacity, has moved to adopt and join separate

Defendants’ motion for summary judgment based on Ms. Banks’s alleged failure to

exhaust administrative remedies prior to filing suit. The motion (Doc. No. 12) is

GRANTED.

       Now, all Defendants have moved for summary judgment, contending that Ms.

Banks did not fully exhaust the grievance process before filing her complaint against

them in this lawsuit. (Docs. No. 11 & 12) Ms. Banks may file a response if she opposes

the motions. To be considered, her response must be filed within 14 days.

       In opposing the motion for summary judgment, Ms. Banks may attach affidavits

that she or others have signed. Because affidavits are sworn statements, they must be

either notarized or declared under penalty of perjury (see 28 U.S.C. § 1746). Unsworn

statements will not be considered in deciding the Defendants’ motions for summary

judgment. And to be considered, an affidavit must be based on the personal knowledge of

the person who signs it.
        Case 3:21-cv-00024-DPM Document 13 Filed 04/09/21 Page 2 of 2




       Defendants’ motions concern only whether Ms. Banks fully exhausted grievances

against the Defendants before the date she filed her complaint. Therefore, her response to

the motions should address only that issue; that is, whether she exhausted her

administrative remedies (grievances) before filing suit; and, if not, whether there was a

valid reason why she did not.

       SO ORDERED, this 9th day of April, 2021.


                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
